Citation Nr: 0532699	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right arm disability due to VA surgical treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is now part of the record. 

In November 2004, the Board granted the veteran's motion to 
have his case advanced on the docket.  In December 2004, the 
Board remanded the matter for additional evidentiary 
development.  Because of the additional evidence of record, 
the issue has been restyled as reflected on the first page of 
this decision.  

Also because the additional evidence yielded information that 
requires further clarification, the case is REMANDED to the 
agency of original jurisdiction via the AMC, in Washington, 
DC.  

REMAND

On VA examination in January and September 2005, the examiner 
identified permanent functional loss of the right arm, 
characterized by weaken grip strength, numbness in the radial 
nerve distribution, loss of function of the flexor tendon of 
the index finger, limited elbow motion, and limited 
supination of the forearm, which was attributed to radial and 
medial nerve damage, following VA surgeries for repair of a 
right ulnar fracture.  

The examiner stated that the right arm disability consisted 
of damage to the nerves in the arm, resulting in muscle 
weakness.  The examiner stated that EMG testing could 
document the damage to the median and radial nerves.  

While the introduction of the additional medical evidence 
identifies the residuals of the ulnar fracture, which were 
not previously documented, the record does not contain 
sufficient medical evidence to decide the claim on the basis 
of either fault on the part of VA or reasonable 
foreseeability under 38 U.S.C.A. § 1151.  

Under the duty to assist, the case is REMANDED for the 
following:

1. Schedule the veteran for a VA 
examination by a neurologist to determine 
the extent of nerve damage, if any, in 
the right arm.  EMG/NCV testing of the 
radial and medial nerves should be 
conducted prior to the examination by the 
neurologist.  The claims file must be 
made available to the examiner for 
review.

After review of the record, specifically, 
the reports of VA examinations in January 
and September 2005, the neurologist is 
asked to comment on the following 
questions: 

(a) Is there radial or medial nerve 
damage in the right arm, and, if so, 
is the additional disability the 
result of VA surgical treatment? 

(b) If the additional disability is 
the result of VA surgical treatment, 
did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health-care provider in 
treating the ulnar fracture? 

(c) If fault on VA's part is not 
shown, is the additional disability, 
nerve damage with muscle weakness, 
an event that was not reasonably 
foreseeable?

In formulating an opinion, the 
neurologist is asked to 
consider that the nerve damage 
need not be completely 
unforeseeable or unimaginable 
but the nerve damage must be 
such that a reasonable health 
care provider would not have 
considered it to be an ordinary 
risk of the treatment provided. 

2. After the above action has been 
completed, adjudicate the claim, applying 
38 C.F.R. § 3.361.  If the determination 
is adverse to the veteran, furnish him a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


